Title: General Orders, 24 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 24th 1775
Parole Quebec.Countersign Richmond


Major Scarborough Gridley, try’d at a late Genl Court Martial, whereof Brigd. Genl Green was president, for “being deficient in his duty upon the 17th June last, the day of the Action upon Bunkers-hill”—The Court find Major Scarborough Gridley guilty of a breach of orders; They do therefore dismiss him from the Massachusetts service; But on Account of his inexperience and Youth, and the great confusion which attended that days transaction in general, they do not consider him incapable of a Continental Commission, should the General Officers recommend him to his Excellency—The General confirms the dismission of Major Scarborough Gridley, and orders it to take place accordingly.

George Hamilton, Soldier in Capt. Dexters Company, in Col. Woodbridges Regiment, tried at a General Court Martial whereof Col. Nixon was presdt for “stealing a blue great Coat, the property of Solomon Lathorp”—The Court find the Prisoner guilty of the Charge, and sentence him to receive Thirty Lashes upon the bare back, and be drum’d out of the army, and order his Capt. to deduct Ten Shillings and Ten-pence lawful money out of his pay, and pay it to Mr Penyer for so much paid by him to the prisoner on the Coat, and that the Coat be returned to Mr Lathorp.
Jonathan Sharpe of Capt. Loises Company, in Col. Phinny’s Regiment, tried at the same Court martial, for “stealing Cartridges from his Comrades,[”] is acquitted.
The General orders the Sentence upon the prisoner Hamilton, to be executed, and the prisoner Sharpe to be released.
The General directs the following Minutes, from the House of Representatives of this Colony, to be inserted in the General Orders—
“In the house of Representatives 23rd Sept. 1775
“Resolved, that the Speaker[,] Mr Gerry and Major Hawley be, & they hereby are appointed a Committee, to apply to His Excellency George Washington Esquire, with a desire of this house, that he will, as soon as may be, cause a return to be made of the names of the Officers, and Men to each Regiment, established by this Colony, and now in the American Army respectively belonging; including such of each Regiment, as are deceased since its establishment, or as have been draughted for the Detachment ordered to Quebec; and specifying the Names of the towns, and other places, from which they were respectively inlisted; in order to enable the Court to rectify, and prevent any Error in accounts, which have been, or may be render’d for payment of blankets & other articles, supplied the Soldiers, according to the terms of their inlistment.
A true Copy from the minutes.
Attest Samuel Freeman Clerk”
The enquiry into the Conduct of Dr Church, Director General of the hospital, and the respective regimental Surgeons, to be held to morrow in Col. Fryes brigade.

The Genl Court Martial whereof Brigd. Genl Green is president is dissolved.
